Exhibit 10.2

PLEDGE AGREEMENT

This Pledge Agreement (“Pledge Agreement”) is made and entered into as of
January 8, 2007, by WinWin Gaming, Inc., a Delaware corporation (“Pledgor”), in
favor of and for the benefit of Solidus Networks, Inc., a Delaware corporation
(“Solidus”).

Recitals

A.                                    Contemporaneously herewith, Pledgor has
issued a Promissory Note (the “Initial Note”) to Solidus in the original
principal amount of $300,000.00 evidencing a loan (the “Initial Loan”) being
made by Solidus to Pledgor, and from time to time hereafter, Pledgor may issue
additional Promisory Notes (the “Additional Notes” and together with the Initial
Note, the “Notes”) to Solidus evidencing additional loans made by Solidus to
Pledgor (collectively, the “Additional Loans” and together with the Initial
Loan, the “Loans”).

B.                                    Pursuant to a Second Amended and Restated
Joint Venture Agreement dated as of August 31, 2006 between Solidus and Pledgor
(the “Joint Venture Agreement”), Solidus issued 1,829,336 shares of its Series C
Preferred Stock to Pledgor represented by certificate no. PC-225 (the “Pledged
Securities”).

C.                                    Pledgor is executing and delivering this
Pledge Agreement in order to induce Solidus to make the Loans.

Agreement

The parties to this Pledge Agreement, intending to be legally bound, agree as
follows:

1.                                      Certain Definitions

For purposes of this Pledge Agreement:

(a)                                  “Encumbrance” shall mean any lien, pledge,
hypothecation, charge, mortgage, security interest, encumbrance, equity, trust,
equitable interest, adverse claim, proxy, option, right of first refusal,
preemptive right, community property interest, legend or restriction of any
nature (including any restriction on the voting or transfer of any security and
any restriction on the receipt of any dividend or other payment receivable by
the owner of any security, but excluding any restriction imposed under
applicable securities laws).

(b)                                  “Governmental Body” shall mean any:
(i) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature; (ii) federal, state,
local, municipal, foreign or other government; (iii) governmental or
quasi-governmental authority of any nature (including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, unit,
body or entity and any court or other tribunal); (iv) multi-national
organization or body; or (v) individual, entity or body exercising, or entitled
to exercise, any executive, legislative, judicial, administrative, regulatory,
police, military or taxing authority or power of any nature.

1


--------------------------------------------------------------------------------


(c)                                  “Legal Requirement” shall mean any federal,
state, local, municipal, foreign or other law, statute, legislation,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, proclamation, treaty, convention, rule, regulation, ruling, directive,
pronouncement, requirement, specification, determination, decision, opinion or
interpretation that is, has been or may in the future be issued, enacted,
adopted, passed, approved, promulgated, made, implemented or otherwise put into
effect by or under the authority of any Governmental Body.

(d)                                  “Person” shall mean any (i) individual,
(ii) Governmental Body or (iii) corporation, general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
cooperative, foundation, society, political party, union, company, firm or other
enterprise, association, organization or entity.

(e)                                  “Secured Obligations” shall mean (i) all
debt, principal, interest, expenses, and other amounts owed to Solidus by
Pledgor pursuant to or in connection with the Notes or this Pledge Agreement,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, including any interest that accrues after the commencement of an
insolvency proceeding and including any debt, liability, or obligation owing
from Pledgor to others that Solidus may have obtained by assignment or otherwise
and (ii) and all other indebtedness, liabilities and obligations of Pledgor to
Solidus, whether now existing or hereafter incurred, and whether created under,
arising out of, or in connection with any written agreement or otherwise.

2.                                      Pledge

As security for the full, prompt and complete satisfaction and performance when
due of the Secured Obligations, Pledgor hereby pledges to Solidus, and grants to
Solidus a first-priority security interest by way of pledge in, the Pledged
Securities, all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Securities, and the proceeds thereof.

3.                                      Form of Pledged Securities; Delivery of
Pledged Securities

Each stock certificate (the “Stock Certificates”) and other instrument
representing or evidencing the Pledged Securities shall bear a legend in
substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THAT CERTAIN PLEDGE AGREEMENT DATED AS OF JANUARY 8, 2007, BY AND
BETWEEN SOLIDUS NETWORKS, INC. AND WINWIN GAMING, INC. (THE “PLEDGE AGREEMENT”),
AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR ASSIGNED IN ANY
MANNER, EXCEPT AS SPECIFICALLY CONTEMPLATED IN THE PLEDGE AGREEMENT.

From the date of this Pledge Agreement, Solidus shall hold all stock
certificates (the “Stock Certificates”) and other instruments representing or
evidencing the Pledged Securities, accompanied by instruments of transfer and
assignment (including stock powers) duly executed and endorsed in blank, all
satisfactory in form and substance to Solidus.

2


--------------------------------------------------------------------------------


The powers conferred on Solidus hereunder are solely to protect its interest in
the Pledged Securities and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Pledged Securities in its
possession and the accounting for moneys actually received by it hereunder,
Solidus shall have no duty as to any Pledged Securities, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Pledged Securities, whether or not Solidus has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Pledged Securities.  Solidus shall be deemed to have exercised
reasonable care in the custody and preservation of any Pledged Securities in its
possession if such Pledged Securities are accorded treatment substantially equal
to that which Solidus accords its own property.

4.                                      Representations and Warranties

Pledgor represents and warrants to Solidus as follows:

(a)                                  Pledgor is the sole holder of record and
the beneficial owner of the Pledged Securities, free of any Encumbrance thereon
or affecting title thereto, except for the Encumbrance created by this Pledge
Agreement.

(b)                                  None of the Pledged Securities has been
transferred or pledged in violation of any securities registration or securities
disclosure law or other Legal Requirement, and Pledgor has no intention as of
the date of this Pledge Agreement of transferring or pledging the Pledged
Securities.

(c)                                  No consent, approval, authorization or
other order is required to be made or obtained by Pledgor (i) for the pledge of
any of the Pledged Securities pursuant to this Pledge Agreement or for the
execution, delivery or performance of this Pledge Agreement or (ii) for the
exercise by Solidus of any of the rights and remedies provided for in this
Pledge Agreement or otherwise available under any applicable Legal Requirement
in respect of the Pledged Securities.

(d)                                  The pledge of and delivery of the Pledged
Securities pursuant to this Pledge Agreement will create a valid first priority
lien on and in the Pledged Securities, and the proceeds thereof, securing the
Secured Obligations.

(e)                                  This Pledge Agreement has been duly and
validly executed and delivered by Pledgor and constitutes a legal, valid and
binding obligation of Pledgor, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting the rights of creditors generally or by the application of general
equity principles.

(f)                                    The representations and warranties of
Pledgor contained in this Pledge Agreement are accurate and complete in all
respects as of the date of this Pledge Agreement and shall continue to be
accurate and complete in all respects until all of the Secured Obligations have
been performed or otherwise satisfied in full.

3


--------------------------------------------------------------------------------


5.                                      Covenants of Pledgor

Pledgor covenants and agrees that, until the Secured Obligations have been
satisfied in full:

(a)                                  Pledgor shall not sell, assign, transfer or
pledge, or otherwise take any action that could lead directly or indirectly to
the creation of any Encumbrance on, any of Pledgor’s rights in or to any of the
Pledged Securities or any unpaid dividends or other distributions or payments
with respect to any of the Pledged Securities;

(b)                                  Pledgor shall, at such Pledgor’s own
expense, promptly execute, acknowledge and deliver all such instruments and take
all such actions as Solidus may request from time to time in good faith in order
to ensure to Solidus the benefits of the lien in and to the Pledged Securities
intended to be created by this Pledge Agreement; and

(c)                                  Pledgor shall maintain, preserve and defend
the title to the Pledged Securities and the lien of Solidus thereon against the
claim of any other Person.

6.                                      Pledgor’s Voting Rights

So long as no Event of Default (as defined in Section 7) shall have occurred,
Pledgor shall have the right, from time to time, to vote and give consents with
respect to the Pledged Securities for all purposes not inconsistent with any of
the provisions of this Pledge Agreement; provided, however, that Pledgor shall
not permit any vote to be cast, any consent to be given or any other action to
be taken that would have the effect of impairing the position or interest of
Solidus in respect of any of the Pledged Securities.

7.                                      Defaults and Remedies

(a)                                  Events of Default.  For purposes of this
Pledge Agreement, an “Event of Default” as defined in the Notes shall constitute
an “Event of Default” hereunder.

(b)                                  Remedies.  Upon the occurrence of an Event
of Default (and without limiting any of the other remedies available under the
Notes or under any Legal Requirement), Solidus may, at its option and without
demand, notice or legal process of any kind, take any and all actions deemed
necessary or appropriate by Solidus to satisfy the Secured Obligations.

(c)                                  Solidus Appointed Attorney-in-Fact. 
Pledgor hereby appoints Solidus Pledgor’s attorney-in-fact, with full authority
in the place and stead of Pledgor and in the name of Pledgor or otherwise, from
time to time following the occurrence and during the continuance of an Event of
Default in Solidus’ discretion to take any action and to execute any instrument
which Solidus may deem necessary or advisable to accomplish the purposes of this
Pledge Agreement, including, without limitation, to receive, indorse and collect
all instruments made payable to Pledgor representing any dividend or other
distribution in respect of the Pledged Securities or any part thereof and to
give full discharge for the same.

4


--------------------------------------------------------------------------------


8.                                      Termination

Immediately following the full and complete performance or other satisfaction of
all the Secured Obligations, (a) Solidus shall deliver to Pledgor the Pledged
Securities pledged by such Pledgor (and all instruments of assignment executed
in connection therewith), free of the Encumbrance hereof, but without the legend
referred to in Section 3, and (b) all of Pledgor’s obligations under this Pledge
Agreement shall at such time terminate.

9.                                      Approval of Governmental Bodies

Notwithstanding anything to the contrary contained herein, to the extent that
the exercise of any right or power granted, or remedy available, to Solidus
hereunder requires the prior approval of any Governmental Body, Solidus hereby
agrees that it may not and shall not exercise any such right or power or avail
itself of such remedy, until the required approval has been obtained.

10.                               Miscellaneous

(a)                                  Indemnification.  Pledgor shall hold
harmless and indemnify Solidus and Solidus’ affiliates from and against, and
shall compensate and reimburse Solidus and Solidus’ affiliates for, any loss,
damage, claim, liability, fee (including attorneys’ fees), demand, cost or
expense (regardless of whether or not such loss, damage, claim, liability, fee,
demand, cost or expense relates to a third-party claim) that is directly or
indirectly suffered or incurred by Solidus or any of Solidus’ affiliates, or to
which Solidus or any of Solidus’ affiliates otherwise becomes subject, and that
arises directly or indirectly from, or relates directly or indirectly to, (i)
any inaccuracy in or breach of any representation or warranty contained in this
Pledge Agreement or (ii) any failure on the part of either Pledgor to observe,
perform or abide by, or any other breach of, any restriction, covenant,
obligation or other provision contained in this Pledge Agreement.

(b)                                  Expenses.  Subject to Section 10(a), all
costs and expenses incurred in connection with the transactions contemplated by
this Pledge Agreement shall be paid by the party incurring such costs and
expenses.

(c)                                  Attorneys’ Fees.  If any legal action
relating to this Pledge Agreement or the enforcement of any provision of this
Pledge Agreement is brought against any party hereto, the prevailing party shall
be entitled to recover reasonable attorneys’ fees, costs and disbursements (in
addition to any other relief to which the prevailing party may be entitled).

5


--------------------------------------------------------------------------------


(d)                                  Notices.  Any notices and other
communications required or permitted under this Agreement shall be in writing
and shall be delivered (i) personally by hand or by courier, (ii) mailed by
United States first-class mail, postage prepaid or (iii) sent by facsimile, to a
party’s address or facsimile number as follows:

if to Pledgor:

WinWin Gaming, Inc.
8687 West Sahara, Suite 201
Las Vegas, NV 89117
Tel:   (702) 212-4530
Fax:  (702) 212-4553
Attention:  Patrick Rogers

with a copy to:

Thelen Reid & Priest LLP
701 Eighth Street, N.W.
Washington, D.C.  20001
Tel:   202.508.4281
Fax:  202.654.1804
Attention:  Louis A. Bevilacqua

if to Solidus:

Solidus Networks, Inc.
101 Second Street, Suite 1100
San Francisco, California  94105
Tel:   (415) 281-2200
Fax:  (415) 281-2202
Attention:  Steven L. Zelinger

with a copy to:

Cooley Godward Kronish LLP
101 California Street, 5th Floor
San Francisco, CA  94111
Tel:   (415) 693-2000
Fax:  (415) 693-2222
Attention:  Kenneth L. Guernsey

or at such other address or facsimile number as a party may designate by giving
at least ten days’ advance written notice to the other party.  All such notices
and other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.

(e)                                  Headings.  The bold-faced headings
contained in this Pledge Agreement are for convenience of reference only, shall
not be deemed to be a part of this Pledge Agreement and

6


--------------------------------------------------------------------------------


shall not be referred to in connection with the construction or interpretation
of this Pledge Agreement.

(f)                                    Counterparts; Exchanges by Facsimile.
 This Pledge Agreement may be executed in several counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one agreement.  The exchange of a fully executed Pledge Agreement (in
counterparts or otherwise) by facsimile shall be sufficient to bind the parties
to the terms and provisions of this Pledge Agreement.

(g)                                 Governing Law.

(i)                                    This Pledge Agreement shall be construed
in accordance with, and governed in all respects by, the internal laws of the
State of California (without giving effect to principles of conflicts of laws).

(ii)                                Any legal action relating to this Pledge
Agreement or the enforcement of any provision of this Pledge Agreement may be
brought or otherwise commenced in any state or federal court located in San
Francisco, California.

(h)                                 Assignment; Binding Effect.  Neither this
Pledge Agreement nor any of the interests or obligations hereunder may be
assigned or delegated by Pledgor, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be void.  Subject to
the preceding sentence, this Pledge Agreement shall be binding upon Pledgor and
its successors and assigns, and shall inure to the benefit of Solidus and its
successors and assigns.  Nothing in this Pledge Agreement is intended to confer
on any Person (other than Solidus and its successors and assigns) any rights or
remedies of any nature.  Solidus may freely assign any or all of its rights
under this Pledge Agreement (including its indemnification rights under
Section 10(a)), in whole or in part, to any other Person without obtaining the
consent or approval of any other party hereto or of any other Person.

(i)                                    Waiver.

(i)                                    No failure on the part Solidus to
exercise any power, right, privilege or remedy under this Pledge Agreement, and
no delay on the part of Solidus in exercising any power, right, privilege or
remedy under this Pledge Agreement, shall operate as a waiver of such power,
right, privilege or remedy; and no single or partial exercise of any such power,
right, privilege or remedy shall preclude any other or further exercise thereof
or of any other power, right, privilege or remedy.

(ii)                                Solidus shall not be deemed to have waived
any claim arising out of this Pledge Agreement, or any power, right, privilege
or remedy under this Pledge Agreement, unless the waiver of such claim, power,
right, privilege or remedy is expressly set forth in a written instrument duly
executed and delivered on behalf of Solidus; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

(j)                                    Amendments.  This Pledge Agreement may
not be amended, modified, altered or supplemented other than by means of a
written instrument duly executed and delivered on behalf of Solidus and Pledgor.

7


--------------------------------------------------------------------------------


(k)                                Severability.  Any term or provision of this
Pledge Agreement that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions of this Pledge Agreement or the validity or enforceability
of the offending term or provision in any other situation or in any other
jurisdiction.  If a final judgment of a court of competent jurisdiction declares
that any term or provision of this Pledge Agreement is invalid or unenforceable,
the parties hereto agree (i) that the court making such determination shall have
the power to limit such term or provision, to delete specific words or phrases
from such term or provision or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision and (ii) that this
Pledge Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.

(l)                                    Non-Exclusivity.  The rights and remedies
of Solidus under this Pledge Agreement are not exclusive of or limited by any
other rights or remedies which it may have, whether at law, in equity, by
contract or otherwise, all of which shall be cumulative (and not alternative). 
Without limiting the generality of the foregoing, the rights and remedies of
Solidus under this Pledge Agreement, and the obligations and liabilities of
Pledgor under this Pledge Agreement, are in addition to their respective rights,
remedies, obligations and liabilities under common law requirements and under
all applicable Legal Requirements.

(m)                              Entire Agreement.  This Pledge Agreement and
the Notes set forth the entire understanding of the parties relating to the
subject matter thereof and supersede all prior agreements and understandings
among or between any of the parties relating to the subject matter thereof.

(n)                                 Construction.

(i)                                    For purposes of this Pledge Agreement,
whenever the context requires: the singular number shall include the plural, and
vice versa; the masculine gender shall include the feminine and neuter genders;
the feminine gender shall include the masculine and neuter genders; and the
neuter gender shall include the masculine and feminine genders.

(ii)                                The parties hereto agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Pledge Agreement.

(iii)                            As used in this Pledge Agreement, the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.”

(iv)                               Except as otherwise indicated, all references
in this Pledge Agreement to “Sections” and “Schedules” are intended to refer to
Sections of this Pledge Agreement and Schedules to this Pledge Agreement.

[Signature page follows]

8


--------------------------------------------------------------------------------


In Witness Whereof, Pledgor has caused this Pledge Agreement to be duly executed
and delivered as of the date first written above.

Pledgor

WinWin Gaming, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

 /s/ Patrick Rogers

 

 

 

 

Printed Name:

Patrick Rogers

 

 

 

 

Title:

President / CEO

 

 

 

 

Accepted and Acknowledged by:

 

 

 

Solidus Networks, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

 /s/ Steven L. Zelinger

 

 

 

 

Printed Name:

Steve Zelinger

 

 

 

 

Title:

General Counsel / Executive Vice President

 

 

 

[Signature page to Pledge Agreement]

9


--------------------------------------------------------------------------------